Citation Nr: 1402547	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal is REMANDED to the VA Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2008, the Veteran reported that he developed bilateral ankle pain during service and that he currently had sharp pain two to three times per month with normal daily activities.  Physical examination revealed no objective findings.  The diagnosis was recurring bilateral ankle strain.

In October 2010, the Veteran underwent additional examination in connection with his claims.  The Veteran reported a history of bilateral ankle pain caused by running and walking on gravel or uneven terrain.  There was instability and pain.  He reported moderate flare-ups of joint disease that occurred every one to two months and lasted from one to two days.  The Veteran stated that when he re-sprained his ankles the pain affected his ambulation abilities.  On physical examination, there was right ankle tenderness over the right and left lateral malleolus without instability, tendon abnormality, and angulation.  There were no left ankle findings.  There was objective evidence of pain with active motion on both sides.  Bilateral weight-bearing x-ray examination was normal.  The VA examiner diagnosed right and left ankle sprains and opined that it was less likely as not that the Veteran's right and left ankle conditions were caused by or a result of the bilateral ankle findings reported in service.  The VA examiner reported that the opinion was based on the in-service records documenting a bilateral ankle condition.

Upon review, the Board finds the examinations and opinion inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, it remains unclear whether the Veteran has a current ankle disability for purposes of service connection.  In this case, the physical examinations and X-ray examinations during the pendency of the appeal did not reveal any left ankle findings.  Similarly, the only objective findings with respect to a right ankle disability involved right ankle tenderness.  However, VA physicians diagnosed bilateral ankle strain and ankle sprains, respectively, and therefore, the Board finds clarification is necessary to determine the current nature of any ankle disability.  In addition, the October 2010 VA examiner's rationale is not consistent with the negative opinion provided and therefore is insufficient for purposes of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Therefore, the Board finds remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2010 to the present for the Veteran from the VA Medical Center in El Paso, Texas, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any right and left ankle disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include clear diagnoses of any current right and left ankle disabilities.  Following a review of the claims file, to include the Veteran's service treatment records, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his in-service injuries and symptoms since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right ankle disability began during service or is etiologically linked to any in-service event or injury.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left ankle disability began during service or is etiologically linked to any in-service event or injury.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claims of entitlement to service connection for a right ankle disability and a left ankle disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

